Exhibit 99.3 OFFER TO EXCHANGE Pass Through Certificates, Series 2007-1, which have been registered under the Securities Act of 1933, as amended, for any and all outstanding Pass Through Certificates, Series 2007-1, of DELTA AIR LINES, INC. , To Brokers, Dealers, Commercial Banks, Trust Companies and Other Nominees: We are enclosing herewith an offer by Delta Air Lines, Inc. (the “Company”) to exchange (the “Exchange Offer”) registered Class A, Class B and Class C Pass Through Certificates, Series 2007-1 (collectively, the “New Certificates”) for any and all of its outstanding Class A, Class B and Class C Pass Through Certificates, Series 2007-1, respectively (collectively, the “Old Certificates”), upon the terms and subject to the conditions set forth in the accompanying prospectus, dated
